


EXHIBIT 10.4
CONFIDENTIALITY AND
NON-DISCLOSURE AGREEMENT


This Confidentiality and Non-Disclosure Agreement (“Agreement”) is entered into
as of February 19, 2014, by and between Calpine Corporation, a Delaware
corporation with its principal executive offices at 717 Texas Avenue, Suite
1000, Houston, Texas 77002 ("Calpine"); and LS Power Equity Advisors, LLC, a
Delaware limited liability company, with its principal executive offices at 1700
Broadway, 35th Floor, NY, NY 10019 (“LS Power”), referred to collectively as
"Parties" and individually as "Party."


RECITALS


A.
The Parties desire to exchange certain proprietary or confidential information
for the purpose of evaluating the potential acquisition of certain of Calpine’s
power generating facilities and other assets (the “Proposed Transaction”); and



B.
The Parties are willing to provide such information for such purpose in
accordance with the terms hereof;



NOW, THEREFORE, Calpine and LS Power do hereby mutually agree as follows:


1.    Definitions.


a.
"Confidential Information" shall mean all confidential or proprietary written,
recorded, electronic or oral information or data (including without limitation
research, developmental, engineering, manufacturing, technical, marketing,
sales, financial, operating, performance, cost, business and process information
or data, trade secrets, discoveries, ideas, designs, data, source code, object
code, processes, computer programs, developments, flow diagrams, know-how, and
computer programming and other software and software techniques) provided
(whether such confidentiality or proprietary status is indicated orally or in
writing, whether or not the specific words "confidential" or "proprietary" are
used) to a Party (the “Receiving Party”) by the other Party (the “Disclosing
Party”) in the course of the exchange of such information or data between the
Parties. Without limiting the aforesaid, the existence of discussions between
the Parties regarding the Proposed Transaction shall constitute Confidential
Information hereunder.



b.
“Person” shall be broadly interpreted to include, without limitation, any
corporation, company, partnership, other entity or individual.



c.
“Representatives” shall mean as to any Person, its directors, officers,
employees, agents and advisors (including, without limitation, financial
advisors, attorneys and accountants).



2.
Confidentiality and Non-Use. In consideration of each Party's providing
Confidential Information, the Parties agree as follows:




1

--------------------------------------------------------------------------------






a.
The Receiving Party shall hold confidential and not disclose to any Person,
without the prior written consent of the Disclosing Party, all Confidential
Information and any information about the Proposed Transaction, or the terms or
conditions or any other facts relating thereto, including, without limitation,
the fact that discussions are taking place with respect thereto or the status
thereof, or the fact that Confidential Information has been made available to
the Receiving Party or its Representatives; provided, however, that the
Receiving Party may disclose such Confidential Information to its
Representatives who are actively and directly participating in its evaluation of
the Proposed Transaction or who otherwise need to know the Confidential
Information for the purpose of evaluating the Proposed Transaction;



b.
The Receiving Party shall cause all its Representatives to observe the terms of
this Agreement and shall be responsible for any breach of the terms of this
Agreement by it or its Representatives; and



c.
The Receiving Party shall return or destroy all Confidential Information
(including all copies thereof) within thirty (30) days of receipt of a written
request.



In addition to the foregoing, the Receiving Party will not use the Confidential
Information (a) in any way detrimental to the Disclosing Party’s shareholders or
(b) for any purpose other than in connection with the Proposed Transaction
between the Parties.


3.
Exceptions to the Confidentiality and Non-Use Obligations. The obligations
imposed by Section 2 hereof shall not apply, or shall cease to apply, to any
Confidential Information if or when, but only to the extent that, such
Confidential Information:



a.
was known to the Receiving Party prior to the receipt of the Confidential
Information; or



b.
was, or becomes through no breach of the Receiving Party's obligations
hereunder, known to the public; or



c.
becomes known to the Receiving Party from sources other than the Disclosing
Party under circumstances not involving any breach of any confidentiality
obligation; or



d.
is independently developed by the Receiving Party, as evidenced by the written
records thereof.



It shall not be a breach of the confidentiality obligations hereof for a
Receiving Party to disclose Confidential Information where, but only to the
extent that, such disclosure is required by law or applicable legal process,
provided in such case the Receiving Party shall (i) give the earliest notice
possible to the Disclosing Party that such disclosure is or may be required and
(ii) reasonably cooperate in protecting such confidential or proprietary nature
of the Confidential Information which must so be disclosed.





2

--------------------------------------------------------------------------------




4.
No Further Agreements Hereunder. Neither Calpine nor LS Power or any parent,
subsidiary or affiliate thereof, shall be under any obligation to enter into any
further agreements with the other signatory hereto or its parents, subsidiaries
or affiliates of any nature whatsoever as a result of this Agreement. The
Parties shall be free at all times to hold negotiations or enter into agreements
with any other persons whatsoever (including with respect to projects under
discussion by the Parties hereto) in addition to or in lieu of the discussions
hereunder and any such activities shall not be a breach of this agreement or any
obligations owed to the other Party hereunder. Each Party hereto reserves the
right, in its sole discretion, to decline, to retract or to reject at any time
any proposal which has not yet become legally binding by execution of a written
agreement between the Parties with respect thereto, or with respect to any
further agreements or business arrangements with the other Party hereto, its
parents, subsidiaries or affiliates and to terminate all further discussions and
negotiations.



5.
No Representations and Warranties. Each of the Parties make no representation or
warranties, express or implied, of any kind to the other Party with respect to
the Confidential Information, including without limitation with respect to the
accuracy or completeness thereof. Any representations or warranties shall be
made thereby, if at all, only in definitive written agreements that may be
entered into hereafter.



6.
Termination; Duration of Obligations. Unless sooner terminated by mutual written
Agreement of the Parties hereto, this Agreement and the obligations hereunder
shall terminate one (1) year from the date hereof.



7.
Entire Agreement. This Agreement represents the entire understanding and
agreement of the Parties and supersedes all prior communications, agreements and
understandings between the Parties relating to the subject matter hereof.



8.
Waivers; Amendments; Assignment; Counterparts. This Agreement may not be
modified, amended or waived except by a written instrument duly executed by both
Parties. No failure or delay by either Party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any right, power or privilege hereunder. This Agreement may not be
assigned by either Party without the prior written consent of the other and
shall be binding on, and inure to the benefit of, the respective successors of
the Parties thereto. This Agreement may be signed in two or more counterpart
originals, each of which shall constitute an original document. The Parties
agree that this Agreement can be executed via facsimile signatures and be
binding.



9.
Governing Law; Disputes. This Agreement is made subject to and shall be
construed under the laws of the State of New York, without giving effect to its
principles or rules regarding conflicts of laws, and that the state and federal
courts situated in the State of New York shall have exclusive jurisdiction to
resolve any disputes with respect to this Agreement or the Confidential
Information with each Party irrevocably consenting to the jurisdiction thereof
for any actions, suits or proceedings arising out of or relating to this
Agreement or the Confidential Information, and each Party irrevocably waives its
rights to jury trials with respect thereto.






3

--------------------------------------------------------------------------------




10.
Remedies. Without prejudice to the rights and remedies otherwise available to
either Party, each Party shall be entitled to equitable relief by way of
injunction or otherwise if the Receiving Party or any of its Representatives
breach or threaten to breach any of the provisions of this Agreement and the
Receiving Party shall not plead in defense thereto that there would be an
adequate remedy at law.



11.
Non-Publicity: All media releases, public announcements and other disclosures by
either Party relating to this Agreement or the subject matter hereof, including
promotional or marketing material, but excluding announcements intended solely
for internal distribution or to meet legal or regulatory requirements, shall be
coordinated with and approved by the other Party prior to release. In addition,
the Receiving Party shall refrain from removing, overprinting or defacing any
notices of copyright, trademark, logo or other proprietary identifications or
notices of confidentiality, from any originals or copies of the Disclosing
Party’s Confidential Information.



IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
by their respective, fully authorized representatives as of the date first
written above.
    
Calpine Corporation
 
LS Power Equity Advisors, LLC


By:
/s/ W. THADDEUS MILLER
 


By:
/s/ JAMES BARTLETT


Name:
W. Thaddeus Miller
 


Name:
James Bartlett


Title:
Executive Vice President, Chief Legal Officer & Secretary
 


Title:
President


Date:
02/19/14
 


Date:
02/19/14






4